Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----9/27/2019, which is a national stage application of PCT/JP2018/013625 filed 3/30/2018, which claims foreign priority to JP2017-073085 filed 3/31/2017.

As filed, claims 1-11 are pending.


Election/Restrictions
Applicant’s election without traverse of Group I – Claims 1-9 in the reply filed on 2/19/2021 is acknowledged.

Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/2021.

Regarding the election of species requirement, Applicant elected the species of sodium 10-oxoundecyl sulfate, which is found on pg. 42, line 35 of the instant specification.  The claims, which read on the elected species, are instant claims 1-4 and 6-9, according to Applicant’s reply filed on 2/19/2021.  
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Examination will begin with the elected species.  In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does not make a contribution over the prior art.  

According to MPEP 803.02: should the elected species appear non-allowable, the search of the Markush-type claim will not be extended.  The Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2019; 10/25/2019; 5/27/2020; and 2/12/2021 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The abstract of the disclosure is objected to because the abstract exceeded 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 1, the claim recites the following definitions for instant variable R1:

    PNG
    media_image1.png
    112
    628
    media_image1.png
    Greyscale

	It is unclear whether “optionally contains a monovalent or divalent heterocycles” or “optionally forms a ring when containing three or more carbon atoms” pertains to the “substituent” prior to these definitions or the “cyclic alkyl group” or the “linear or branched alkyl group” or instant variable R1.  According, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

b)	Regarding claim 1, the claim recites the phrase	, “any two of R1, R2, R3, and R4 optionally bind to each other to form a ring”.  The Examiner finds that two of R1 cannot bind to each other to form a ring because there is only one instance of R1.  In addition, the Examiner finds that two of R3 cannot bind to each other to form a ring because R3 is drawn to a straight chain or branched alkylene group that is part of an ether group.  

c)	Regarding claims 2-4 and 6-9, these claims are dependent of claim 1, and they failed to correct the indefiniteness issue in claim 1, which rendered these claims indefinite.

Claim Interpretation

With regards to the intended use statement, such as “wherein the compound is an aqueous dispersant”, in claim 9, they have not been accorded patentable weight for prior art purpose because such statement fails to limit the structure of the compound of instant formula (1).  
The Examiner finds that  any prior art compound having the same structure as the compound of instant formula (1) would be capable of performing the intended use, according to the guidance in MPEP 2111.02(II).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Micelles form from photochemically active amphiphiles: structural characterization by small-angle neutron scattering”, hereinafter Schulz.  See IDS filed 9/27/2019.

Regarding claims 1-4 and 6-9, Schulz, for instance, teaches the following compound as surfactant, which meets all the limitation of these claims.

    PNG
    media_image2.png
    90
    187
    media_image2.png
    Greyscale
(pg. 192, Fig. 1, compound 1)

Wherein: instant variable R1 is tert-butyl; instant variable R2 is methyl; instant variable n is 1; instant variable p is 0; instant variable R4 is H; instant variable q is 11; and instant variable L is a bond.   

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0255551, hereinafter Taira.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 .

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claims 1-4 and 6-9, Taira, for instance, teaches the following compound of 10-oxoundecyl sodium sulfate, which meets all the limitations of these claims.


    PNG
    media_image3.png
    116
    312
    media_image3.png
    Greyscale
(pg. 75, paragraph 1678)

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the following phrase:

    PNG
    media_image4.png
    58
    651
    media_image4.png
    Greyscale

2-B-, -OCO-B-, -CONR6-B-, and –NR6CO-B-“ is deleted.

b)	Regarding claim 8, the claim recites the phrase, “wherein X in the formula is a metal atom or NR54, wherein R5 is defined as described above”.
	Such expression can be clarified by reciting -- wherein X in the formula is a metal atom or NR54 --.
Appropriate correction is required.

Conclusion
Claims 1-4 and 6-9 are rejected.
Claims 1 and 8 are objected.
Claims 5, 10, and 11 are withdrawn.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626